This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SHARI LOPEZ,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 34,887

 5 ABELINO LOPEZ,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Deborah Davis Walker, District Judge

 9   Carpenter & Associates
10   Joshua Carpenter
11   Bryan Collopy
12   Albuquerque, NM

13 for Appellee

14 Abelino Lopez
15 Edgewood, NM

16 Pro Se Appellant


17                                 MEMORANDUM OPINION

18 KENNEDY, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              RODERICK T. KENNEDY, Judge


8 WE CONCUR:



 9 ___________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2